Title: To Benjamin Franklin from Thomas Digges, 4 February 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
London 4th Feby. 1780
I wrote you a few lines by Capn. B—— [Belt] the 28th ultio, & hope to have it in my power in a few days to forward the Contents of this by another friend for fear it may be lost by the common conveyance of Post.
The Royal Society at their last meeting, came to a resolution to have a certain number of Gold, Silver & Copper medals struck of Captain Cooke; & that those of the Gold ones should be presented to the Societys abroad, to the King, to the Empress of Russia, King of France &ca &ca.— These last, in testimony of the humane and liberal orders those potentates gave to their navy officers and Cruizers for the protection & safety of Captain Cooke. At the time such orders were issued in France, we were informd here, that they were procurd thro your solicitation or recommendation; and that similar Orders were given by Congress, thro’ you, to the Ships of War of the United States of America, or at least to some of them in distant stations from America. My particular friends Mr. Jones & Mr Paradise (two Gentn well known among the literati & who were with you in Paris last summer or spring) were present when this Resolve passd in the Royal Society, and they spoke in favor of a medal being given to the Congress & to yourself in consequence of the attention shewn from that quarter to the welfare of Captain Cooke: The proposition was well receivd by the Society, & the President declard the medal or medals should be so given provided proofs could be obtaind within a month that such orders were ever given by the Congress or you to any Ship or Cruizer belonging to America. As I am given to beleive such orders were given, I do not let a post pass over without informing you of the Resolution & declaration of the Society in order that the proofs may be obtaind for the right to ask the medal. My friends before mentiond, as well as many others of that society particularly known to you will give their aid towards getting it, & I should be made very happy by your Commands as to forwarding the proofs or any other assistance in my power. I wish you every happiness and am with the highest esteem Dr Sir Yr. obligd & Obt. Servt
W: S: Church
 Addressed: His Excellency / Benjamin Franklin / Passy
Notations in different hands: Digges Feby. 4. 1780 / Feb 4 1780
